Citation Nr: 0528179	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  01-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left foot disorder.

2.  Entitlement to service connection for a right foot 
disorder, to include as secondary to a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from April 1946 to October 
1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously considered in a development memo in 
January 2003, and a subsequent Board decision, following a 
change in the law concerning how development was conducted.  
Sometime after the case was originally certified to the 
Board, additional documents were received at the RO.  
Information in those documents leads to the action undertaken 
below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In his September 2001 VA Form 9, substantive appeal, the 
veteran did not request a hearing. However, in a statement 
dated in October 2001, and received at the RO in November 
2001, the veteran requested a hearing, and requested that it 
be scheduled either at the Erie or Altoona locations which 
are closer to his home, than is Pittsburgh. He also attached 
a revised VA Form 9 indicating a request for a hearing at the 
local VA office (i.e., RO) before a Member of the Board.  In 
the most recent informal hearing presentation, it was noted 
that this hearing request had not been satisfied or 
withdrawn.

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

The veteran should be scheduled for a 
Travel Board hearing following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2005).  If, 
for any reason, he changes his mind and 
decides that he no longer wants a 
hearing, then he must indicate this in 
writing so it can be documented in his 
claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


